DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (R.C.E.) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2022 was filed after the completion of the final Office action on May 10, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This non-final Office action is in response to the R.C.E. of August 3, 2022 and Response After Final Action filed June 30, 2022 entered with the R.C.E.
The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5-6, 8, 11-12, 14 and 16 as being anticipated by European Patent Application Publication No. EP 2 644 293 A1 by Tanaka et al. (hereinafter TANAKA) is withdrawn in view of the amendment made to claim 1.  However, these claims are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA as explained below.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered and are found persuasive regarding TANAKA failing to anticipate claim 1 as amended in that TANAKA does not expressly disclose the bending angle range amended into the claim.  However, Examiner respectfully disagrees with Applicant’s assertion TANAKA fails to teach or suggest claim 1 as amended.
While the prior two Office actions pointed to the first embodiment of the L-shaped product shown in Figs. 1-6D of TANAKA as disclosure anticipating claim 1 as previously claimed, TANAKA also discloses other embodiments of an L-shaped product later in its disclosure.  Examiner considers claim 1 as currently amended unpatentable over TANAKA’s teaching in the later embodiments as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA.
Regarding claim 1, TANAKA discloses a method for manufacturing a press-formed component (Title; Abstract), which manufactures the press-formed component (230 in Fig. 15; ¶[0030]) by press forming a metal sheet (210 in Fig. 13; ¶[0030]) into a component shape including a top sheet portion (see ‘Top Sheet’ annotation in Fig. 15 of TANAKA below; ¶[0030]) including a curved outer peripheral edge portion curved in such a manner that a part of an outer peripheral edge is recessed inward (see ‘Curved Outer Peripheral Edge Recessing Inward’ annotation in Fig. 15 below; ¶[0030]), a vertical wall portion (see ‘Vertical Wall’ in Fig. 15 below; ¶[0030]) continuous with the curved outer peripheral edge portion of the top sheet portion (the Vertical Wall is continuous with Curved Outer Peripheral Edge), and a flange portion (see ‘Flange’ in Fig. 15 below) continuous with the vertical wall portion (the Flange is continuous with the Vertical Wall in Fig. 15) and bent toward the top sheet portion side (the Flange is bent upwardly toward Top Sheet in Fig. 15), the method comprising:
in a state where a lower die (226 in Fig. 14; ¶[0030]) and a pad (224 in Fig. 14; ¶[0030]) sandwich a sandwiching region (interaction between blank 210 in Fig. 13 and die assembly 220 in Fig. 14 is not expressly shown because their interaction is the same as is shown in Figs. 4 and 5 where it is taught in the context of manufacturing L-shaped component 50 of Fig. 6; ¶[0020]) that is a region including at least a part of a region corresponding to the top sheet portion in the metal sheet, moving an upper die (222 in Fig. 14) relatively with respect to the lower die in a pressing direction (222 is moved toward lower die 226 in Fig. 14) to perform bending of the vertical wall portion and the flange portion (the Vertical Wall and Flange of component 230 in Fig. 15 are bent by die assembly 220 in Fig. 14; ¶[0030]) while moving at least a part of a material of the sandwiching region sandwiched by the lower die and the pad to the vertical wall portion side (material from blank 210 is moved by lower die 226 and pad 224 to form the Vertical Wall),
wherein during the bending (during descent of upper die 222), as the material is moved (material of blank 210 moves within die assembly 220), out-of-plane bending (features of L-shaped product 230 are created by bending the features from the plane defined by blank 210) and unbending deformations (pad 224 prevents wrinkle bends from forming in the Top Sheet of L-shaped component 230) separate from the curved outer peripheral edge portion are continuously applied to the metal sheet region sandwiched by the lower die and the pad at a position of a bend portion extending in a direction intersecting with a moving direction of the material to control the movement of the material (bending and wrinkle prevention are accomplished by die 226 and pad 224 in the ‘Second leg’ (see annotation below) of L-shaped component 230 in a direction intersecting the moving direction of the Vertical Wall material, as best taught by die 226 in Fig. 14 having a shallow bending surface (see ‘Shallow Bending Surface’ annotation in Fig. 14 of TANAKA below) oriented such that it intersects with the moving direction of the Vertical Wall material when the wall is formed.)

    PNG
    media_image1.png
    508
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    219
    455
    media_image2.png
    Greyscale


TANAKA is silent regarding the bending angle dimension of the Shallow Bending Surface on punch 226.  Therefore, TANAKA does not expressly disclose wherein the out-of-plane bending and unbending deformations has a bending angle in the range of from 3 degrees to 15 degrees, as was amended into claim 1 on June 30, 2022.
However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure lower die 226 of die assembly 220 such that the Shallow Bending Surface would bend the material to within a range of from 3 degrees to 15 degrees when the dictates of the particular press component design would require it.  No criticality regarding the dimension is found after consulting the specification (Lines 10-14 on page 12 of the specification merely states the claimed range is preferable.), and it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, TANAKA renders the method of claim 1 unpatentable as explained above.  TANAKA further discloses wherein a surface of the lower die (226 in Fig. 14) that sandwiches the sandwiching region is provided with, as the bend portion, one or more ridgelines (see ‘Ridgeline’ annotation in Fig. 14 of TANAKA below) extending in the direction intersecting with the moving direction of the material (the Ridgeline intersects with the movement direction of the material in that material is bent inward toward the first leg (see ‘First Leg’ annotation in Fig. 14 of TANAKA shown below) portion of lower die 226 to form the Vertical Wall and the second leg (see ‘Second Leg’ annotation below) portion of lower die 226 is oriented transverse with that movement), the surface of the lower die having different surface inclinations on both sides of each of the ridgelines (different inclinations on either side of the Ridgeline are present in that the ridgeline itself indicates a change in inclination from one side of the ridgeline to the other), and the each ridgeline being set at a position such that, in a state where the bending is complete, a position of the top sheet portion is located on a vertical wall portion side rather than all the ridgelines (Fig. 15 shows two ridgelines converging into a single ridgeline in the Second Leg portion of L-shaped component 230.  Very little to no material is shown between the merged ridgelines such that material is located within the Vertical Wall and not with the ridgelines making up the bend).

    PNG
    media_image3.png
    227
    414
    media_image3.png
    Greyscale

Regarding claim 3, TANAKA renders the method of claim 1 unpatentable as explained above.  TANAKA further discloses wherein a surface of the lower die (226 in Fig. 14) that sandwiches the sandwiching region is provided with, as the bend portion, one or more ridgelines (see ‘Ridgeline’ annotation in Fig. 14 of TANAKA above) extending in the direction intersecting with the moving direction of the material (the Ridgeline intersects with the movement direction of the material in that material is bent inward toward the first leg(see ‘First Leg’ annotation in Fig. 14 of TANAKA shown below) portion of lower die 226 to form the Vertical Wall and the second leg (see ‘Second Leg’ annotation below) portion of lower die 226 is oriented transverse with that movement), the surface of the lower die having different surface inclinations on both sides of each of the ridgelines (the ridgeline itself defines a change in surface inclination from one side of the line to the other such that a ridge is created between the two different inclinations), and a position of the each ridgeline being set such that, in a state where the bending is complete, at least a part of at least one ridgeline of all the ridgelines overlaps with the top sheet portion (the Ridgeline annotated above overlaps with the top sheet portion in that it defines the demarcation of the top sheet from an angled transition to the Vertical Wall.).
Regarding claims 4 and 7, TANAKA renders the method of claims 2 and 3, respectively, unpatentable as explained above.  TANAKA further teaches wherein a difference between the surface inclinations on both sides of each ridgeline is from 1 degree to less than 90 degrees.  Another example completed L-shaped product 300 is shown in Fig. 18 (¶[0035]) with section views detailing angularity between top wall 302 and the side walls 304 and 306 which are created by bending die assembly 330 of Fig. 21.  Anvil 332 shown in the Fig. 21 Detail of TANAKA below uses ridgelines (annotated as ‘Ridgeline 1’ and ‘Ridgeline 2’) to press form corresponding ridgelines (annotated as ‘Ridgeline 1’ and ‘Ridgeline 2’ in Fig. 18 Detail below).  The surface inclination difference on each side of Ridgeline 1 is clearly shown as being within the range of 1 degree to less than 90 degrees.  The surface inclination difference on each side of Ridgeline 2 is more difficult to make out from just Fig. 18.  However, Fig. 21 shows another ridgeline (annotated as ‘Ridgeline 3’) adjacent Ridgeline 2 with another inclination prior to the surface that forms wall 304.  This clearly discloses the surface inclination difference on each side of Ridgeline 2 is also within the range of 1 degree to less than 90 degrees.  TANAKA is silent regarding a particular bend radius dimension at each ridgeline.  However, no criticality regarding the dimension is found after consulting the specification.  (Lines 15-16 of page 12 of the specification merely state the dimensional range of 0.1mm to 30mm as an example).  And, operation of anvil 332 would not be adversely affected if the bend radius was greater than 30mm.  See M.P.E.P§2144.05,II,A.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

    PNG
    media_image4.png
    549
    1101
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    303
    561
    media_image5.png
    Greyscale

Regarding claim 5, TANAKA renders the method of claim 2 unpatentable as explained above.  TANAKA further teaches wherein a surface of the pad (bottom surface of pad 224 in Fig. 14) is provided with a second ridgeline (see ‘Second Ridgeline’ annotation in Fig. 14 of TANAKA below) at a position facing each of the ridgelines provided on the surface of the lower die (226 in Fig. 14), each second ridgeline extending in the same direction as each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 224 extends in the same direction as Ridgeline of die 226 in Fig. 14), and the surface of the pad having a shape following the facing surface of the lower die on both sides of the each second ridgeline (the bottom surface of pad 224 has the same shape as the facing surface of die 226 defined by the Ridgelines).

    PNG
    media_image6.png
    249
    467
    media_image6.png
    Greyscale

Regarding claim 6, TANAKA renders the method of claim 1 unpatentable as explained above.  TANAKA further discloses wherein the metal sheet is a high tensile strength steel sheet having a tensile strength of 590 MPa or more.  ¶[0030] of TANAKA discloses steel sheet having a tensile strength of 980MPa can be used in practicing the method with the die of Fig. 14.
Regarding claim 8, TANAKA renders the method of claim 3 unpatentable as explained above.  TANAKA further teaches wherein a surface of the pad (bottom surface of pad 224 in Fig. 14) is provided with a second ridgeline (see ‘Second Ridgeline’ annotation in Fig. 14 of TANAKA above) at a position facing each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 224 faces Ridgeline in die 226 in Fig. 14), each second ridgeline extending in the same direction as each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 224 extends in the same direction as Ridgeline of die 226 of Fig. 14), and the surface of the pad having a shape following the facing surface of the lower die on both sides of the each second ridgeline (the bottom surface of pad 224 has the same shape as the facing surface of die 226 defined by the Ridgeline).
Regarding claims 9 and 10, TANAKA renders the method of claims of 4 and 7, respectively, unpatentable as explained above.  TANAKA further teaches wherein a surface of the pad (bottom surface of pad 224 in Fig. 14) is provided with a second ridgeline (see ‘Second Ridgeline’ annotation in Fig. 14 of TANAKA above) at a position facing each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 224 faces Ridgelines in die 226 in Fig. 14), each second ridgeline extending in the same direction as the each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 224 extends in the same direction as the Ridgelines of die 226 in Fig. 14), and the surface of the pad having a shape following the facing surface of the lower die on both sides of the each second ridgeline (the bottom surface of pad 224 has the same shape as the facing surface of die 226 defined by the Ridgeline).
Regarding claims 11-18, TANAKA renders the method of claims 2, 3, 4, 5, 7, 8, 9 and 10, respectively, unpatentable as explained above.  ¶[0030] of TANAKA discloses steel sheet having a tensile strength of 980MPa can be used in practicing the method with the die of Fig. 14, which teaches the limitation of 590MPa or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725